Citation Nr: 0335338	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  96-37 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased disability rating for 
degenerative disc disease and arthritis of the lumbar spine, 
currently rated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
degenerative disc disease of the cervical spine, currently 
rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) disability 
rating for arthritis of both knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972, and from November 1972 to September 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Los Angeles, California, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  The RO actions appealed by the 
veteran include denial of the veteran's request to reopen a 
previously denied claim for service connection for a heart 
disorder or hypertension.  In March 2001, the Board granted 
reopening of that claim.  The Board remanded that claim, and 
the other claims currently on appeal, to the RO for the 
development of additional relevant evidence.  After taking 
steps to develop evidence, the RO has returned the case to 
the Board for review.

At a December 2000 hearing at the RO before the undersigned 
Veterans Law Judge, the veteran raised additional claims that 
had not yet been addressed by the RO.  He indicated that he 
was seeking service connection for tendinitis of the left 
elbow, and compensation under 38 U.S.C.A. § 1151 for carpal 
joint pain in the left wrist due to surgery at the West Los 
Angeles, California, VA Medical Center (VAMC).  In rating 
decisions dated in October 2002 and December 2002, the RO 
addressed those claims.


REMAND

The veteran contends that he has PTSD as a result of events 
during his Persian Gulf War Service.  He has related 
traumatic events, or stressors, that he experienced during 
service.  He has reported that, from December 1990 to May 
1991, he was stationed at an evacuation hospital in Saudi 
Arabia, where he served as a nuclear, biological, and 
chemical (NBC) warfare specialist.  He has indicated that he 
felt under great stress in his duties as an NBC specialist, 
because he felt responsible for the lives of others at his 
duty station in the event of a NBC attack.  He has stated 
that he worked on litter crews at the hospital, transporting 
casualties from ambulances to triage.  

He has reported that in those duties he saw severely wounded 
casualties, including POWs, service members injured in an 
accidental missile explosion during a training exercise, and 
service members injured when a SCUD missile hit a barracks in 
Dhahran.  In March 2002, the veteran provided the names of 
two persons who could verify the occurrence of the events he 
has described.

VA mental health professionals who have examined or treated 
the veteran have provided different conclusions as to whether 
the veteran has PTSD, and as to whether the service events he 
describes can be considered stressors consistent with the 
development of PTSD.  Some of the professional opinions 
support the veteran's claim for service connection for PTSD.  
It is necessary to seek verification of the stressors that 
the veteran has reported.  The two persons named by the 
veteran should be contacted and asked to relate their 
knowledge, if any, of the events described by the veteran.  
The RO should request a search of military records to attempt 
to verify the events described by the veteran.

While the veteran's appeals regarding his lumbar and cervical 
spine disabilities have been pending, VA has revised the 
criteria for the evaluation of intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Additional 
changes became effective on September 26, 2003.  68 Fed. Reg. 
51,454 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a).

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed.Cir. 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the appellant's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v, Principi, 17 
Vet. App. 4, 9 (2003). 

The RO has not had an opportunity to adjudicate the veteran's 
claims in light of the new criteria.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should adjudicate the claims 
for increased ratings for disabilities of 
the cervical and lumbar spines in light 
of the new and old rating criteria.

3.  The RO should arrange for the 
veteran's claims file to be reviewed by a 
VA physician for purposes of obtaining an 
opinion as to the likely etiology of the 
veteran's marginal hypertension.  If 
possible, the opinion should be obtained 
from Bramah Singh, M.D., of the West Los 
Angeles VA Medical Center, who examined 
the veteran in April 2002.  Otherwise, 
another physician should review the file 
and provide an opinion.  The physician 
providing the opinion should state 
whether it is at least as likely as not 
that the veteran's borderline 
hypertension began during the veteran's 
service, or was caused by disease, 
injury, or other events during that 
service.

4.  The RO should contact the Department 
of the Army to determine the name and 
location of the evacuation hospital in 
Saudi Arabia at which the veteran was 
stationed between December 1990 and May 
1991.

5.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) and request that they 
provide any verification they can of the 
veteran's alleged stressors.  The RO 
should inform the USASCRUR of the name 
and location of the evacuation hospital 
in Saudi Arabia at which the veteran was 
stationed between December 1990 and May 
1991.  The RO should ask the USASCRUR to 
search appropriate records to determine 
whether, during that period, the hospital 
received: 1) severely wounded POWs, 2) 
service members severely wounded in an 
accidental missile explosion, or 3) 
service members severely wounded in a 
SCUD attack on a barracks in Dhahran, 
Saudi Arabia.

After the above action is completed, the RO should review the 
case.  If both or either of the service connection claims on 
appeal remains denied, the RO should issue a supplemental 
statement of the case, and return the case to the Board, if 
otherwise in order.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	
	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



